Opinion issued February 25, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00917-CV
____________

JOYCE A. BROWN, Appellant

V.

CHANNELVIEW OAKS MOBILE HOME PARK, LLC, Appellee



On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 2008-33559



MEMORANDUM  OPINION
	Appellant, Joyce A. Brown, has filed a motion to dismiss the appeal.  More
than 10 days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.